ORDER

PER CURIAM.
Michael J. Savage (Movant) appeals from the denial of his Rule 24.0351 motion after an evidentiary hearing. Movant contends that the motion court erred in denying his motion because he was denied effective assistance of counsel in that defense counsel misinformed him about his parole eligibility.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rale references are to Mo. R.Crim. P.2005, unless otherwise indicated.